Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 16, 2013, by and between Infor (US), Inc., a Delaware corporation (the
“Company”), and Nicole Anasenes (“Executive”), and, except as otherwise
expressly provided in the last sentence of this paragraph, shall become
effective upon Executive’s commencement of employment (the “Effective Date”),
which is expected to commence as of November 8, 2013. The Company is an
indirect, wholly-owned Subsidiary of Infor Enterprise Applications, LP, a
Delaware limited partnership (“Parent”). The Company and Executive agree that,
unless Executive has commenced employment with the Company as of November 22,
2013, except for the provisions of Section 9 below, this Agreement shall be null
and void and shall have no further force or effect.

In consideration of the mutual agreements and covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve in the employ of the Company, upon the terms and
conditions set forth in this Agreement for the period beginning as of the
Effective Date and ending as provided in Section 4 hereof.

2. Position and Duties.

(a) During the Employment Period (as defined in Section 4 below), Executive
shall serve as the Chief Financial Officer of the Company. Executive will report
to, and be subject to the overall direction and authority of, the Company’s
Chief Executive Officer. Executive shall have access and be responsible to the
audit committee of the Board of Directors (the “Board”) of Infor Topco GP, Inc.,
a Delaware corporation and the general partner of Parent, and the audit
committee of Infor, Inc., a Delaware corporation and the direct corporate parent
of the Company. Executive shall have the normal duties, responsibilities,
functions and authority of a Chief Financial Officer, and such other matters
related to the day-to-day management of the Company consistent with such
position as may be delegated to Executive by the Company’s Chief Executive
Officer.

(b) Executive will devote Executive’s best efforts and full business time and
attention to the business and affairs of the Company. Executive will perform
Executive’s duties and responsibilities to the Company to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

(c) For purposes of this Agreement, “Subsidiaries” (in either plural or singular
form) shall mean any corporation or other entity (including the Company) the
securities or other ownership interests of which have the voting power to elect
a majority of the board of directors or other governing body and are, at the
time of determination, owned by Parent, directly or indirectly through one or
more Subsidiaries.



--------------------------------------------------------------------------------

3. Base Salary, Benefits, Business Expenses, and Bonus.

(a) During the Employment Period, Executive’s base salary will be $450,000 per
annum (the “Base Salary”), which Base Salary will be subject to increase but not
decrease by the Company as directed by the Board in its discretion and will be
payable in regular installments in accordance with the Company’s general payroll
practices for all salaried employees and will be subject to customary
withholding. In addition, during the Employment Period, Executive will be
entitled to participate in all of the Company’s employee benefit programs for
which all other executive employees of the Company are generally eligible
(excluding any incentive equity compensation, which will be determined on a
case-by-case basis) in accordance with the terms and conditions of such programs
as the same may be amended, modified or eliminated from time to time. Executive
shall be entitled to such amount of paid time off during each year of the
Employment Period as is consistent with the Company’s policy for executives.

(b) During the Employment Period, the Company will advance or reimburse
Executive for all reasonable and necessary business expenses incurred by
Executive in the course of performing Executive’s duties under this Agreement
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses. To
the extent that any reimbursements or in-kind benefits under this Agreement
constitute “Non-qualified Deferred Compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), (i) all such
expenses, benefits or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive, (ii) any right to such reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other taxable year.

(c) During each fiscal year of the Employment Period, Executive will be entitled
to earn an annual bonus in the amount of (i) up to $400,000, upon the
achievement of annual plan goals (the “Target Bonus”) and (ii) up to an
additional $350,000, upon the achievement of annual stretch goals (the “Stretch
Bonus”). Executive’s annual plan performance targets (based on annual base case
plan targets) and annual stretch performance targets (based on over performance
against the annual base case plan targets) will be established annually by the
Board. Any bonus earned with respect to the first fiscal year ending during the
Employment Period will be prorated based upon the number of days elapsed in such
fiscal year following the Effective Date. In order to comply with the
requirements of Code Section 409A, it is agreed that the bonus (if any) earned
under this Section 3(c) shall be paid no later than (but may be paid earlier in
accordance with the Company’s usual practices) March 15th of the calendar year
immediately following the calendar year in which the fiscal year to which such
bonus relates ended.

(d) Executive is hereby granted the right (the “Restricted Equity Right”) to
receive, subject to the requirements of this Section 3(d), (i) restricted common
equity of the Public Entity with a market value equal to $2,000,000 upon the
date on which the first IPO occurring after the date hereof is consummated (the
“IPO Equity Grant”) and (ii) restricted

 

2



--------------------------------------------------------------------------------

common equity of the Public Entity with a market value equal to $2,000,000 upon
the first anniversary of the consummation of such IPO (the “First Anniversary
Equity Grant”). The restricted common equity issued pursuant to the Restricted
Equity Right shall be subject to a four-year vesting period applicable to each
issuance measured from the date of such issuance, with 25% of each issuance to
vest on each anniversary of each such issuance; it being agreed that upon
Executive’s termination of employment, any portion of the Restricted Equity
Right previously issued to Executive which is not then vested shall be forfeited
to the Public Entity at no cost to the Public Entity. The Restricted Equity
Right will become vested and the restricted common equity will be issued only if
Executive is, and has been, continuously employed by the Company or its
Subsidiaries from the Effective Date through the date of the consummation of an
IPO in the case of the IPO Equity Grant and the first anniversary of the
consummation of such IPO in the case of the First Anniversary Grant.
Notwithstanding anything in this Agreement to the contrary, if Executive is not
continuously employed by the Company or its Subsidiaries from and after the
Effective Date through the date of an IPO or the first anniversary of an IPO,
Executive’s right to receive the IPO Equity Grant and the First Anniversary
Equity Grant, respectively, will expire and be forfeited upon the termination of
the Employment Period and any then remaining unissued portion of the Restricted
Equity Right will not thereafter be issued to Executive under any circumstance.
An “IPO” means any underwritten initial public offering of the common equity of
Parent (or any successor thereto) or any of its subsidiaries (such company, the
“Public Entity”) pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended. The market value of the IPO Equity Grant
shall be equal to the price at which such common stock is sold to the public in
such IPO. The market value of the First Anniversary Equity Grant shall be equal
to the average closing price of such common stock as of the 20 trading days
immediately prior to the applicable anniversary of the IPO. Promptly following
the issuance of the IPO Equity Grant and the First Anniversary Grant, as
applicable, the Company shall cause the Public Entity to use commercially
reasonable efforts to register the restricted common stock issued pursuant
thereto on a Form S-8 (or other appropriate registration form) to enable
Executive to offer and sell any vested common stock received pursuant to the IPO
Equity Grant and the First Anniversary Grant pursuant to such registration
statement, and provided that the Public Entity remains subject to the periodic
reporting requirements of the Securities Exchange Act of 1934, as amended, such
registration statement shall be kept effective for so long as Executive
continues to hold any of the common stock included in any such grant.

(e) Current Parent Equity Award. Subject to approval by the Board not later than
December 1, 2013, following the commencement of Executive’s employment with the
Company, Executive shall be eligible to receive 400,000 Class C Units of Parent,
which units shall have a participation threshold based on Parent’s then-current
fair market value and shall be subject to and governed by all of the terms and
conditions set forth in Parent’s Limited Partnership Agreement and the form of
Management Incentive Unit Subscription Agreement attached hereto as Exhibit C
(the “Incentive Unit Grant”).

(f) Indemnification. Upon the commencement of Executive’s employment with the
Company, Executive and the Company shall enter into an Indemnification Agreement
in the form attached hereto as Exhibit D.

 

3



--------------------------------------------------------------------------------

4. Term.

(a) The employment period (the “Employment Period”) will commence on the
Effective Date and shall continue until the fifth anniversary of the Effective
Date (the “Expiration Date”) and shall terminate on the Expiration Date, or will
terminate earlier with immediate effect upon the first to occur of: (i) the
effective date of Executive’s resignation with or without Good Reason (as
defined below); (ii) Executive’s death or Disability (as defined below); or
(iii) the Company’s election to terminate Executive’s employment at any time for
Cause (as defined below) or without Cause. Unless either the Company or
Executive provides notice of its desire not to renew the Employment Period at
least ninety (90) days prior to the Expiration Date (or any renewal thereof),
the Employment Period shall automatically be renewed and extended for an
additional twelve (12) month term, and for purposes of this Agreement, the term
“Expiration Date” shall mean the date that is the twelve (12) month anniversary
of the date that would have been the Expiration Date but for such automatic
renewal and extension.

(b) Except as otherwise expressly provided in this Section 4, Executive shall
not be entitled to any salary, bonuses, employee benefits or compensation from
Parent or its Subsidiaries after the termination of the Employment Period and
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder (if any) that would have accrued or become payable after
the termination of the Employment Period (other than vested retirement or other
non-forfeitable employee benefits accrued on or prior to the termination of the
Employment Period or other amounts owing hereunder as of the date of such
termination that have not yet been paid, including but not limited to, any bonus
pursuant to Section 3(c) above) shall cease upon such termination, other than
those expressly required under applicable law (such as COBRA). Subject to
Section 22(e), the Company may offset any amounts the Company owes Executive
pursuant to this Section 4 against any obligation for a liquidated sum then due
and owing by Executive to Parent or any of its Subsidiaries. The termination of
Executive’s employment with the Company for any reason shall be deemed to
automatically remove Executive, without any further action, from any and all
offices held by Executive with the Company, Parent or any of their respective
Subsidiaries (including, without limitation, any office as a member of the board
of directors of the Company, Parent or any of their respective Subsidiaries).
Executive agrees to promptly sign and submit notice(s) of resignation or any
other documents reasonably requested in order for the Parent or any of its
Subsidiaries to effect the removal of Executive from any offices held by
Executive.

(c) If the Employment Period is terminated by the Company without Cause or by
Executive with Good Reason, Executive shall be entitled to an amount equal to
twelve months of Executive’s then-current Base Salary (“Severance”), together
with such other amounts, if any, accrued but unpaid as of the effective date of
such termination as otherwise provided herein. Subject to the other terms and
conditions of this Section 4, (x) if the Employment Period is terminated prior
to the consummation of a “change in control event” for purposes of Code
Section 409A (a “Change in Control”) or more than two years following the
consummation of Change in Control, Severance shall be payable in equal monthly
installments over a twelve month period in accordance with the Company’s
standard payroll cycle for its executives, and (y) if the Employment Period is
terminated within two years following the consummation of a Change in Control,
Severance shall be payable in a lump sum on the 60th day following Executive’s
termination of employment.

 

4



--------------------------------------------------------------------------------

(d) If the Employment Period is terminated for any reason other than the
circumstances described in Section 4(c), Executive will be entitled only to
receive her Base Salary and other non-forfeitable, vested employee benefits
accrued but not yet paid through the date of such termination, together with
such other amounts, if any, accrued but unpaid as of the effective date of such
termination as otherwise provided herein.

(e) As a condition to the Company’s obligation to pay Executive Severance,
Executive shall execute and deliver to the Company a general release in the form
attached hereto as Exhibit A (the “General Release”), such General Release shall
have become effective and Executive shall not have revoked or breached the
provisions of such release or breached the provisions of Section 7 below.

(f) Executive shall forfeit all rights to Severance (excluding, for avoidance of
doubt, any non-forfeitable employee benefits, such as the opportunity to elect
COBRA benefits mandated by law) unless the General Release is signed and
delivered (and no longer subject to revocation) within sixty (60) days following
the date of Executive’s termination of employment. If the General Release is
executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then such Severance shall commence upon the sixtieth
(60th) day following Executive’s termination of employment. The first such cash
payment shall include payment of all amounts that otherwise would have been paid
prior thereto had such payments commenced immediately upon Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
Executive’s termination of employment. The Company may provide, in its sole
discretion, that Executive may continue to participate in any benefits delayed
pursuant to this Section 4(f) during the period of such delay; provided that
Executive shall bear the full cost of such benefits during such delay period to
the extent the Company is not otherwise obligated to provide such benefits.

(g) For purposes of this Agreement as it relates to Executive, “Cause” means:
(i) the conviction of a felony or pleading nolo contendere to a felony charge;
(ii) any intentional act of material fraud against Parent or any of its
Subsidiaries (including the Company); (iii) willful misconduct that is
materially injurious to the financial condition of Parent and its Subsidiaries
(including the Company); (iv) willful failure to perform material duties as
reasonably directed by the Board or the Chief Executive Officer of the Company
consistent with this Agreement; (v) willful unauthorized disclosure of a trade
secret or other confidential material information of Parent or any of its
Subsidiaries (including the Company), that Executive knew or reasonably should
have known could reasonably be expected to result in a material adverse effect
on any of them; or (vi) a willful act or omission that constitutes a material
breach by Executive of this Agreement. Except for actions or circumstances that,
in the reasonable good faith judgment of the Board cannot be cured, Executive
will have thirty (30) calendar days from Executive’s receipt of notice from the
Company setting forth in reasonable detail the circumstances constituting Cause
within which to cure. Furthermore, the Company and Executive understand and
agree that good faith decisions of Executive relating to the conduct of the
Company’s business or the Company’s business strategy will not constitute
“Cause.”

(h) For purposes of this Agreement as it relates to Executive, “Good Reason”
means (i) a material reduction of Executive’s Base Salary or of the amounts of
Executive’s

 

5



--------------------------------------------------------------------------------

Target Bonus or Stretch Bonus set forth in Section 3(c) above, (ii) a
requirement that Executive relocate her principal office beyond 50 miles from
mid-town Manhattan, (iii) a failure of the Board to timely approve the Incentive
Unit Grant as provided in Section 3(e) above, or (iv) the Company’s material
breach of this Agreement, which in the case of clauses (i) or (iv) above, is not
cured within 30 days after delivery of written notice thereof by Executive to
the Company; provided that written notice of Executive’s resignation for Good
Reason must be delivered to the Company within 90 days after the date Executive
first knew or should reasonably have known of the occurrence of any such event
in order for Executive’s resignation with Good Reason to be effective hereunder.

(i) For purposes of this Agreement, “Disability” means any incapacity due to a
physical or mental illness or injury that results in Executive’s inability to
perform her duties, after reasonable accommodation, for a total of 60 days
during any 12 month period, as determined by the Board or the Chief Executive
Officer of the Company in their good faith judgment and (ii) will be deemed to
have occurred on the 60th day of such inability to perform.

(j) In the event of Executive’s termination of employment, Executive will take
all necessary and reasonable actions to effect a smooth transition of
Executive’s duties to such person or persons as may be designated by the Board
or its designee. During the two year period immediately following the
termination of Executive’s employment with Parent and its Subsidiaries,
Executive agrees not to disparage, criticize or otherwise make derogatory
statements regarding Parent or its Subsidiaries, their past and present
investors, officers or directors. Upon inquiry from a prospective employer
regarding Executive, the Company shall confirm Executive’s dates of employment
and shall not provide any other information or opinion regarding the former
employee.

(k) Upon any termination of employment, Executive shall not be required to seek
new employment as a condition to receiving any payment hereunder and the Company
shall not be entitled to a reduction in any amount due hereunder for any
compensation earned by Executive from a subsequent employer following such
termination.

5. Confidential Information. Executive acknowledges and agrees that the
information, observations and data (including, without limitation, trade
secrets, know-how, research and product plans, customer lists, software,
inventions, processes, formulas, technology, designs, drawings, specifications,
marketing and advertising materials, distribution and sales methods and systems,
sales and profit figures and other technical and business information)
concerning the business or affairs of Parent or any of its Subsidiaries obtained
by Executive while employed by Parent or any of its Subsidiaries or while
serving as an officer or director of Parent or any of its Subsidiaries
(“Confidential Information”) are the property of Parent or such Subsidiary.
Therefore, during Executive’s employment with Parent and its Subsidiaries and at
all times thereafter, Executive agrees that Executive will not disclose to any
unauthorized person or use for Executive’s own purposes, except in the
performance of Executive’s duties and responsibilities hereunder, any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters are or become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act. Executive will deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports,

 

6



--------------------------------------------------------------------------------

computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
Section 6 below) or the business of Parent or any of its Subsidiaries which
Executive may then possess or have under Executive’s control. Notwithstanding
the foregoing, Executive is permitted to disclose Confidential Information to
the extent required to provide truthful testimony before a court or other
governmental authority or to the extent required to respond to a properly issued
subpoena of Executive (individually and collectively, “Compelled Disclosure”);
provided that Executive provides such prior written notice to the Company of
such Compelled Disclosure to allow the Company to either contest such intended
Compelled Disclosure and/or seek an appropriate protective order from a court of
competent jurisdiction.

6. Inventions and Patents. Executive acknowledges and agrees that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to Parent’s or any of its Subsidiaries’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by Parent or any of its Subsidiaries (“Work Product”) belong to Parent or such
Subsidiary. Executive will promptly disclose such Work Product to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

7. Non-Compete; Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder and any equity compensation to be made available to Executive pursuant
to Parent’s incentive equity plans, Executive acknowledges that in the course of
Executive’s employment with the Company Executive has become, and will continue
to become, familiar with Parent’s and its Subsidiaries’ trade secrets and with
other Confidential Information concerning Parent and its Subsidiaries and that
Executive’s services are and will continue to be of special, unique and
extraordinary value to Parent and its Subsidiaries. Therefore, Executive agrees
that, during Executive’s employment with Parent and its Subsidiaries and during
the twelve (12) month period immediately following the termination of
Executive’s employment with Parent and its Subsidiaries for any reason
whatsoever, Executive will not directly or indirectly, for Executive or any
other person or entity, (1) induce or attempt to induce any employee of Parent
or any of its Subsidiaries to leave the employ of Parent or any of its
Subsidiaries, or in any way interfere with the relationship between Parent or
any of its Subsidiaries, on the one hand, and any employee thereof, on the
other, (2) hire any person who is (or in the case of a former employee, was an
employee of Parent or any of its Subsidiaries at any time during the 180 day
period prior to any attempted hiring by Executive) an employee of Parent or any
of its Subsidiaries, (3) induce or attempt to induce any supplier, licensee,
licensor, customer or other material business relation of Parent or any of its
Subsidiaries to cease doing business with Parent or such Subsidiary, or in any
way interfere with the relationship between any such supplier, licensee,
licensor, customer or material business relation and Parent or such Subsidiary
of Parent, as the case may be (including, without limitation, making any
negative statements or communications about Parent or any of its Subsidiaries)
(provided that Executive shall not be considered to have breached her
obligations under this clause (3) as a result of any representatives of any of
Executive’s successor employers

 

7



--------------------------------------------------------------------------------

encouraging customers of Parent or its Subsidiaries to do business with any such
successor employer so long as Executive has no direct involvement in any such
customer solicitation (including without limitation, by disclosing or otherwise
misusing any trade secrets or Confidential Information of Parent and its
Subsidiaries)) or (4) Participate in any Competitive Business. “Participate”
includes any direct or indirect ownership interest in any enterprise or
participation in the management of such enterprise, whether as an officer,
director, employee, partner, sole proprietor, agent, representative, independent
contractor, consultant, executive, franchisor, franchisee, creditor, owner or
otherwise; provided that the foregoing activities shall not preclude Executive
from the passive ownership (i.e., Executive does not directly or indirectly
participate in the business or management of the applicable entity) of less than
2% of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange. “Competitive Business” means any of the businesses
set forth on Exhibit B attached hereto. Executive agrees that the aforementioned
covenant contained in this Section 7(a) is reasonable with respect to its
duration, geographical area and scope.

(b) If, at the time of enforcement of Sections 5, 6 or 7 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages may not be an adequate
remedy for any breach of this Agreement. Therefore, in the event a breach or
threatened breach of this Agreement, Parent, the Company or their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event a
court determines that Executive breached or violated this Section 7, the periods
of such restrictive covenants will be tolled until such breach or violation has
been duly cured.

8. Additional Acknowledgments. Executive expressly agrees and acknowledges that
the restrictions contained in Sections 5, 6 and 7 do not preclude Executive from
earning a livelihood, nor do they unreasonably impose limitations on Executive’s
ability to earn a living. In addition, Executive agrees and acknowledges that
the potential harm to Parent and its Subsidiaries of the non-enforcement of
Sections 5, 6 and 7 outweighs any harm to Executive of their enforcement by
injunction or otherwise. Executive acknowledges that Executive has carefully
read this Agreement and has given careful consideration to the restraints
imposed upon Executive by this Agreement, and is in full accord as to their
necessity for the reasonable and proper protection of Confidential Information.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.

9. Additional Agreements. In the event that (A) any arbitration, litigation or
other action (each, an “Action”) is commenced and/or (B) any remuneration
previously received by Executive is required to be returned by Executive (each
item of such remuneration referred to as a “Section 9 Amount”), in any such case
by a prior employer of Executive as a direct result of Executive’s execution of
this Agreement or as a direct result of the hiring of Executive by the Company,
the Company shall (a) pay directly for or reimburse Executive’s reasonable
attorneys’

 

8



--------------------------------------------------------------------------------

fees and costs in connection with Executive’s defense of such Action and/or in
connection with resisting the return of any Section 9 Amounts, incurred
following the execution of this Agreement through the date, if any, that notice
of the termination of Executive’s employment is delivered pursuant to Section 4
above, in an amount not to exceed $250,000 in the aggregate, and (b) reimburse
Executive for any Section 9 Amount that is required to be returned by Executive
to such prior employer; provided that (i) the Company shall not be required to
pay directly for or reimburse any Section 9 Amount that Executive has agreed to
return or forfeit to such prior employer without the Company’s prior written
consent, and (ii) the Company shall not be required to pay directly for or
reimburse Executive for fees of counsel separate from that of the Company (which
counsel, if not the Company’s regular outside counsel, shall be reasonably
acceptable to Executive), except to the extent counsel to the Company determines
that it is unable or unwilling to represent both the Company and Executive for
any reason. Executive represents that prior to the execution of this Agreement
Executive has not disclosed, and agrees that from and after the execution of
this Agreement, Executive shall not at any time disclose, any confidential
information of any prior employer or knowingly solicit or attempt to solicit any
customers, employees or other business relations of any prior employer, in each
case in contravention of any agreement with or obligation to any such prior
employer.

10. Other Businesses. As long as Executive is employed by the Company, Executive
agrees that Executive will not, except with the express written consent of the
Board, become engaged in, render services for, or permit Executive’s name to be
used in connection with any business other than the business of Parent, any of
its Subsidiaries or any of their affiliates; provided that the preceding clause
shall not extend to Executive’s uncompensated service in trade associations or
in charitable and non-for-profit activities.

11. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive does not and will not conflict with, breach, violate or cause a
default under any order, judgment or decree by which Executive is bound,
(ii) except as disclosed to the Company prior to the execution of this
Agreement, Executive is not a party to or bound by any employment agreement,
confidentiality or non-disclosure agreement, non-compete or non-solicitation
agreement or any other agreement that could prohibit or restrict the provision
by Executive of her services to the Company; and (iii) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that she has consulted
with (or has had an opportunity to consult with) independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein.

12. Survival. This Agreement shall remain in full force and effect in accordance
with its terms, notwithstanding any termination of the Employment Period for any
reason.

 

9



--------------------------------------------------------------------------------

13. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, delivered by e-mail or facsimile
transmission, or mailed by internationally recognized overnight courier prepaid
or by first class mail, return receipt requested, to the recipient at the
address below indicated:

Notices to Executive:

Nicole Anasenes

467 Central Park West, Apt 10B

New York, NY 10025

Email:         nicoleanasenes@yahoo.com

with a copy (which shall not constitute notice) to:

Day Pitney LLP

7 Times Square, 20th Floor

New York, NY 10036

Attn: Sabino Rodriguez III

Facsimile: (718) 764-4356

Email:         srodriguez@daypitney.com

Notices to the Company:

Infor (US), Inc.

Attention: General Counsel

40 General Warren Boulevard, Suite 110

Malvern, PA 19355

Facsimile: (678) 319-9032

Email:         gregory.giangiordano@infor.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

Attention: Jeremy Veit

555 California Street, 27th Floor

San Francisco, CA 94104

Facsimile: (415) 439-1500

Email:         jeremy.veit@kirkland.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent.

14. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

10



--------------------------------------------------------------------------------

15. Complete Agreement. This Agreement, including the documents referred to
herein, embodies the complete agreement and understanding among the parties with
respect its subject matter and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, except as otherwise
expressly stated herein.

16. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

17. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

18. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder. Each of Parent and each of its
Subsidiaries and Golden Gate Capital and the investment funds managed by it are
intended third party beneficiaries of this Agreement to the extent provided
herein.

19. Choice of Law; Venue; Waiver of Jury Trial. All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York. In addition, the parties
agree to the waiver of a jury trial in connection with any dispute, claim or
controversy arising out of or related to this Agreement. Each party hereto
irrevocably and unconditionally (a) consents to submit to the exclusive
jurisdiction of the courts of the Borough of Manhattan in the State of New York
and of the United States of America located in the Borough of Manhattan in the
State of New York for any action, suit or proceeding arising out of or relating
to this Agreement (and irrevocably and unconditionally agrees not to commence
any such action, suit or proceeding except in such courts, other than in
connection with the enforcement of a judgment rendered by any such court, which
judgment may be enforced in any court having appropriate jurisdiction),
(b) waives any objection to the laying of venue of any such action, suit or
proceeding in any such courts and (c) waives and agrees not to plead or claim
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.

20. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

21. Tax Withholdings. All amounts specified herein shall be reduced by all
required tax withholdings.

 

11



--------------------------------------------------------------------------------

22. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Executive by Code Section 409A
or damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) Notwithstanding any other payment schedule provided herein to the contrary,
if Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

(i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 21(c)(i) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

(ii) To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset unless
otherwise permitted by Code Section 409A.

* * * * * *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INFOR (US), INC. By:  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Its:   Authorized Signatory - SVP & General
Counsel

/s/ Nicole Anasenes

Nicole Anasenes

 

S-1



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I, NICOLE ANASENES, in consideration of and subject to the performance by Infor
(US), Inc., a Delaware corporation (the “Company”), of its obligations under the
Employment Agreement, dated as of October 16, 2013 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1. I understand that any payments or benefits paid or granted to me under
Section 4 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 4 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. I also acknowledge and represent that
I have received all payments and benefits that I am entitled to receive (as of
the date hereof) by virtue of any employment by the Company.

 

2.

Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under



--------------------------------------------------------------------------------

  common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”); provided that nothing herein
shall release any Claims arising out of or relating to my capacity as a current
or former equityholder of the Company or any of its predecessors, subsidiaries
or affiliates (it being agreed and acknowledged that any rights I may have as a
current or former equityholder of the Company or any of its predecessors,
subsidiaries or affiliates shall be subject to the terms and conditions of the
agreements and/or arrangements pursuant to which such equity securities were
issued); and provided, further, that nothing herein shall release any Claims to
(i) payments and benefits under the Agreement, (ii) any nonforfeitable benefits
under any of the employee benefit plans and executive compensation arrangements
of the Company or any of the Related Parties which, by their terms, specifically
provide for nonforfeitable benefits, or (iii) any indemnification rights I may
have in accordance with the Company’s governance instruments, the Agreement, any
indemnity agreements entered into by and among me and/or the Company and any of
its affiliates or under any director and officer liability insurance maintained
by the Company or its affiliates with respect to liabilities arising as a result
of my service as an officer and employee of the Company or its affiliates.

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.



--------------------------------------------------------------------------------

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

10. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.

 

11. I agree that as of the date hereof, I have returned to the Company any and
all property, tangible or intangible, relating to its business, which I
possessed or had control over at any time (including, but not limited to,
company-provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data) and that I shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.



--------------------------------------------------------------------------------

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                      ,                     
TO CONSIDER IT AND THE CHANGES MADE SINCE THE                      ,
                     VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

 

  6. THE CHANGES TO THE AGREEMENT SINCE                      ,
                     EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

  7. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  8. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  9.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN



--------------------------------------------------------------------------------

  INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
AND BY ME.

 

                     DATE:                       

                                                                    NICOLE
ANASENES



--------------------------------------------------------------------------------

Exhibit B

COMPETITIVE BUSINESSES

Aptean

Epicor

JDA/Red Prairie

Kronos

Microsoft Dynamics Division

NetSuite

Oracle

Sage

Salesforce.com

SAP

Tyler Technologies

Unit 4 Agresso

Workday



--------------------------------------------------------------------------------

Exhibit C

Form of Management Incentive Unit Subscription Agreement



--------------------------------------------------------------------------------

Exhibit D

Form of Indemnification Agreement